Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered April 17, 1997, convicting him of murder in the second degree (six counts), robbery in the first degree (three counts), burglary in the first degree (three counts), attempted murder in the second degree, and assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s voluntary, knowing, and intelligent waiver of his right to appeal all decisions of the court encompassed his right to appellate review of the denial of that branch of his omnibus motion which was to suppress physical evidence (see, People v Kemp, 94 NY2d 831).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.